Title: To Thomas Jefferson from John Trumbull, 11 March 1789
From: Trumbull, John
To: Jefferson, Thomas



Dear Sir
London 11th March 1789.

I wrote you by the last post, asking among other things the possibility of sending your clothes safely by the diligence.—Mr. Parker’s arrival, and departure tomorrow with Mr. Rumsey removes all difficulty by giving the opportunity I wish’d. Mr. P. takes charge of them.
I cannot refrain, tho’ I know any recommendation of mine is needless, from soliciting your friendly assistance to your ingenious countryman. He goes to solicit that exclusive privilege which I think his valuable inventions deserve:—and tho’ whatever advice or assistance you can render him I am sensible He would have receiv’d from motives of Philanthropy and Patriotism, I still beg leave if I have any little influence with you, to employ that little in his favor:—You will find him not only very thoroughly Master of the Subject which is his immediate pursuit but in every respect a modest sensible and respectable man, such an one as does honour to our Country. I am most respectfully & Gratefully Your friend & Servant,

Jno. Trumbull


I send by Mr. Rumsey Lackington’s last catalogue.

